DETAILED ACTION
Continued Examination Under 37 CFR 1.114
This communication is in response to the Amendments and Arguments filed on   02/05/2021. 
Claims 1, 3, 4, 6, 7, 9, 10, 12-14, and 17-19 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s additional arguments with respect to claim(s) 1, 13, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the limitations reciting “a database, the database configured to store standard data that includes a plurality of character strings corresponding to a plurality of textual requirements”, and “conduct natural language analysis on the textual information of the hierarchical tree structure, the natural language analysis including extracting a textual requirement from the plurality of textual requirements of the standard data that corresponds to the character string of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 7, 9, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al. (U.S. PG Pub No. 2018/0330042), hereinafter Byers, in view of Jacobs II, et al. (U.S. Patent No. 9613020), hereinafter Jacobs, in view of Singh et al. (U.S. PG Pub No. 2016/0098033), hereinafter Singh, and further in view of Hirschtick et al. (U.S. PG Pub No. 2016/0246899), hereinafter Hirschtick.

Regarding claims 1 and 13, Byers teaches
(claim 1) An analysis device comprising ([0023:1-4] a system including processors and memory, i.e. analysis device):
a non-transitory storage medium configured to store a three-dimensional CAD software, three-dimensional CAD data… ([0023:10-18], [0024:1-16], [0025:1-9] a non-transitory machine-readable medium may store a CAD system, i.e. software, which provides for creation and manipulation of 3D models, i.e. data);
(claim 1) a graphical user interface ([0025:7-9] the CAD system provides for a graphical user interface); and
(claim 1) a processor configured to ([0023:1-8] the system includes one or more processors):
(claim 13) An analysis device comprising circuitry configured to ([0023:1-4] a system including processors and memory, i.e. circuitry)

receive, from the graphical user interface, two pieces of three-dimensional CAD data, selected by a user, as comparison targets ([0039:1-2], [0041:1-2], [0049] the user uses a user interface to indicate, i.e. from the graphical user interface…selected by a user, which facets of two models received by the CAD compare tool, i.e. receive…two pieces of three-dimensional CAD data, are to be compared, i.e. comparison targets), wherein a piece of three-dimensional CAD data of the two pieces of the three-dimensional CAD data includes a three- dimensional model and a hierarchical tree structure, the hierarchical tree structure including textual information that includes a character string (Fig. 5, [0039:1-2], [0042:1-12], [0043] the compare tool receives a model to be compared with another model, i.e. three-dimensional model, where the facets to be compared are further indicated by the user, i.e. a piece of three-dimensional CAD data of the two ;
perform a textual comparison between the two pieces of three-dimensional CAD data ([0042] the comparison tool iterates through the first and second models, i.e. two pieces of three-dimensional CAD data, comparing annotations and definitions, i.e. perform a textual comparison, and noting any differences);
display, in the graphical user interface, three-dimensional CAD images based on the two pieces of three-dimensional CAD data, the three-dimensional CAD images displaying the three-dimensional model and the hierarchical tree structure of…the three-dimensional CAD data (Fig. 5, [0041:8-10] the user interface may display the models, i.e. display…three-dimensional CAD images…model, in a side-by-side view, as well as a tree list of the discrepancies between the nodes of the model or drawing views, i.e. hierarchical tree structure);
display, in the graphical user interface…a plurality of textual comparison results based on the textual comparison ([0043], [0047:4-8] the discrepancies, i.e. plurality of textual comparison results, may be displayed by placing icons on a model viewing window, i.e. display, in the graphical user interface);
receive, from the graphical user interface, one of the textual comparison results selected by the user ([0047:4-11] the user may select via a GUI, i.e. receive, ;
identify an entry in the hierarchical tree structure that corresponds to the user's selection of one of the textual comparison results ([0047:4-15] an icon is associated with a discrepancy in the discrepancy list, i.e. identify an entry in the hierarchical tree structure, that is affected by a user decision based on an icon selection, i.e. corresponds to the user’s selection); and
While Byers provides comparing models against information in a database, Byers does not specifically teach that the information stored in the database includes standards information, and thus does not teach
 (claim 1) and a database, the database configured to store standard data that includes a plurality of character strings corresponding to a plurality of textual requirements;
Jacobs, however, teaches  (claims 1 and 19) and a database, the database configured to store standard data that includes a plurality of character strings corresponding to a plurality of textual requirements (Table 1, (5:4-15), (10:8-15) the resource provider server module provides external services, such as information from suppliers that are housed in databases, i.e. a database configured to store…data, where such a resource could include specific information regarding parts, such as a bolt that will fit a specific hole, i.e. standard data, with terms considered including diameter, length, and material, i.e. plurality of character strings corresponding to a plurality of textual requirements);

While Byers in view of Jacobs provides the use of a tree list with text and the natural language analysis of text within a model, Byers in view of Jacobs does not specifically teach the natural analysis of text in a tree list, and thus does not teach
conduct natural language analysis on the textual information of the hierarchical tree structure, the natural language analysis including extracting a textual requirement from the plurality of textual requirements of the standard data that corresponds to the character string of the hierarchical tree structure;
hierarchical tree structure of each piece of the three-dimensional CAD data;
display, in the graphical user interface, the extracted textual requirement.
highlight, in the graphical user interface, in the hierarchical tree structure, the identified entry that corresponds to the user's selection of one of the textual comparison results. 
Singh, however, teaches conduct natural language analysis on the textual information of the hierarchical tree structure, the natural language analysis including extracting a textual requirement from the plurality of textual requirements of the standard data that corresponds to the character string of the hierarchical tree structure (Fig. 3, [0032], [0039-40], [0043-9], [0061] where a semantic graph includes elements and their hierarchical relationships, i.e. hierarchical tree structure, the semantic processor may iteratively query of each manufacturing feature, such as a ‘hole’, in the semantic graph, i.e. conduct natural language analysis on the textual information, where the query is against a repository of manufacturing rules, which include semantic descriptions of the rules, i.e. plurality of textual requirements of the standard data, where the manufacturing feature is compared to the corresponding manufacturing rule, such as a ‘hole’ feature being compared to rules for holes, i.e. extracting a textual requirement…that corresponds to the character string of the hierarchical structure);
display, in the graphical user interface, the extracted textual requirement (Fig. 1B, [0041] the semantic processor may present in the application on a client device, i.e. display, in the graphical user interface, the identified instances of manufacturing features and rules that may be checked to determine compliance, i.e. extracted textual requirement).
Byers, Jacobs, and Singh are analogous art because they are from a similar field of endeavor in comparing information in CAD models. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of a tree list with text and the natural language analysis of text within a model teachings of Byers, as modified by Jacobs, with the natural language analysis of the text specifically within a semantic graph as taught by Singh. The motivation to do so 
While Byers in view of Jacobs and Singh provides tree structures as a discrepancy list and as a source of textual information for comparison, and the highlighting of model objects when selecting an item in the list or highlighting manufacturing features based on the results of semantic processing, Byers in view of Jacobs and Singh does not specifically teach that the displayed tree structure includes each piece of the data, or highlighting the components of the tree structure based on user input, and thus does not teach,
hierarchical tree structure of each piece of the three-dimensional CAD data;
highlight, in the graphical user interface, in the hierarchical tree structure, the identified entry that corresponds to the user's selection of one of the textual comparison results. 
Hirschtick, however, teaches hierarchical tree structure of each piece of the three-dimensional CAD data ([0183], [0259:1-4] the user interface includes a feature list that shows an Assembly tree structure, i.e. tree structure of each piece of the…data);
highlight, in the graphical user interface, in the hierarchical tree structure, the identified entry that corresponds to the user's selection of one of the textual comparison results ([0292:1-6] making a selection within the graphics area, i.e. in the graphical user interface…the user’s selection, may highlight the corresponding entries . 
Byers, Jacobs, Singh, and Hirschtick are analogous art because they are from a similar field of endeavor in identifying differences between models in the 3D CAD environments. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the discrepancy tree list and highlighting of discrepancies or non-compliance teachings of Byers, as modified by Jacobs and Singh, with the use of a full Assembly tree structure and highlighting of the features within the structure as taught by Hirschtick. The motivation to do so would have been to achieve a predictable result of enabling a CAD user to understand the differences between two 3D models through the history of the model development (Hirschtick [0285]).

Regarding claim 3, Byers in view of Jacobs, Singh, and Hirschtick teaches claim 1, and Byers further teaches
in a case where a corresponding textual requirement on another piece of the three- dimensional CAD data of the two pieces of the three-dimensional CAD data is different from the extracted textual requirement, the processor outputs the extracted textual requirement and the corresponding textual requirements ([0042-3] the comparison tool outputs discrepancies, i.e. corresponding textual requirement…is different from each other, between a first and second model, i.e. another piece of the three-dimensional CAD data of the two pieces of…CAD data, in a list that includes . 
Where Singh teaches that the textual requirement is derived specifically from the semantic graph associated with a model (see [0039-40]).

Regarding claims 4 and 6, Byers in view of Jacobs, Singh, and Hirschtick teaches claims 1 and 3, and Byers further teaches  
analyze the three-dimensional model and derive model requirements ([0042:1-12] the comparison tool iterates through the first and second models, i.e. analyze the three-dimensional model, and determines values of model data/information for comparison, i.e. derive model requirements, such as geometries, annotations, and definitions); and
compare the model requirements derived by the processor with regard to the pieces of the three-dimensional CAD data, on a basis of a confirmation intensity selected by the user ([0042:1-12], [0053:1-9] a user may determine, i.e. selected by the user, the rules for comparing models, i.e. compare the model requirements with regard to the…data, including specifying the number of digits to the right of a decimal or significant digits, i.e. confirmation intensity, where the comparison is of each geometry, annotation, and definition, i.e. model requirements).

Regarding claims 7 and 9, Byers in view of Jacobs, Singh, and Hirschtick teaches claims 4 and 6, and Byers further teaches 
in a case where corresponding model requirements in the pieces of the three- dimensional CAD data are different from each other, the processor outputs the corresponding model requirements ([0043] the comparison tool outputs discrepancies, i.e. corresponding model requirements…are different from each other, in a list that includes information indicating what is different and/or by how much it is different, i.e. outputs the corresponding model requirements).  

Regarding claims 10 and 12, Byers in view of Jacobs, Singh, and Hirschtick teaches claims 7 and 9, and Byers further teaches
wherein the processor displays a corresponding three-dimensional model to the corresponding model requirements ([0041:8-18], [0043:11-17] the comparison tool displays both models in a side-by-side view, i.e. displays a corresponding three-dimensional model, and may flag or annotate the model view icons indicating discrepancies, i.e. to the corresponding model requirements).  

Regarding claim 14, Byers in view of Jacobs, Singh, and Hirschtick teaches claim 1, and Hirschtick further teaches
wherein the hierarchical tree structure includes a first hierarchy and a second hierarchy being higher than the first hierarchy, the first hierarchy includes the textual information, the second hierarchy includes model requirement information indicating a part of the three-dimensional model (Fig. 18, [0024:1-4], [0259] the hierarchical structure has an assembly, i.e. a second hierarchy being higher than the first hierarchy, and sub-assembly or part instances, i.e. a first 
Byers, Jacobs, Singh, and Hirschtick are analogous art because they are from a similar field of endeavor in identifying differences between models in the 3D CAD environments. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the semantic graph with textual information teachings of Byers, as modified by Jacobs and Singh, with the use of a full Assembly tree structure with the assembly name and parts making up the assembly as taught by Hirschtick. The motivation to do so would have been to achieve a predictable result of enabling a CAD user to allow the user to define and/or modify the hierarchy of a part or assembly (Hirschtick [0259]).
Byers further teaches the processor derives textual requirements based on the model requirement information, the textual information and the standard data ([0042:1-12], [0050:11-18] the comparison tool compares model geometry, i.e. model requirement information, annotations and definitions, i.e. textual information, and product database information, i.e. standard data, to note the differences between data, i.e. derive textual requirements).  

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers, in view of Jacobs, in view of Singh, in view of Hirschtick, and further in view of Tuffreau (U.S. PG Pub No. 2015/0035826), hereinafter Tuffreau.

Regarding claims 17 and 18, Byers in view of Jacobs, Singh, and Hirschtick teaches claims 1 and 13, and Byers further teaches
display, in the graphical user interface, the three-dimensional CAD images based on the two pieces of three-dimensional CAD data (Fig. 6, [0056:1-6] the comparing window may display, i.e. display, in the graphical user interface, both models at the same time, i.e. three-dimensional CAD images based on the two pieces of…data), including:
displaying, in an upper left pane of the graphical user interface, a first three- dimensional model associated with a first three-dimensional CAD image (Fig. 6, [0056:1-6] the comparing window may display, i.e. displaying…in the graphical user interface, both models at the same time, where a first model, i.e. first three-dimensional model associated with a first three-dimensional CAD image, is shown to the left, i.e. upper left pane);
displaying, in an upper right pane of the graphical user interface, a second three-dimensional model associated with a second three-dimensional CAD image (Fig. 6, [0056:1-6] the comparing window may display, i.e. displaying…in the graphical user interface, both models at the same time, where a second model, i.e. second three-dimensional model associated with a second three-dimensional CAD image, is shown to the right, i.e. upper right pane); and
 display, in a lower pane of the graphical user interface, a plurality of model comparison results based on the model comparison (Figs. 5 and 6, [0042-3] the CAD comparison tool may display, i.e. display, in a lower pane of the graphical user , the lower pane located below the upper left pane and the upper right pane (The specific location of the display of comparison results with respect to the other panes does not provide a patentably distinct feature, as the location of the display is independent of its functionality in providing the claimed information to the user); and
 highlight, in the graphical user interface, an assembly, part or drawing requirement item in at least one of the first three-dimensional model of the upper left pane and the second three-dimensional model of the upper right pane that corresponds to the user's selection of one of the model comparison results ([0051:13-19], [0056] the user may select an item within the discrepancy list, i.e. user’s selection of one of the model comparison results, which will highlight an associated object, i.e. assembly, part, or drawing requirement item, in a drawing window, i.e. highlight, in the graphical user interface, and where the flagging of the discrepancy can be shown in both models, i.e. in at least one of the first three-dimensional model…and the second three-dimensional model).  
While Byers in view of Jacobs, Singh, and Hirschtick provides the use and display of tree structures, Byers in view of Jacobs, Singh, and Hirschtick does not specifically teach that the tree structure associated with a CAD image is display adjacent to the image, and thus does not teach
displaying, in the upper left pane of the graphical user interface, a first hierarchical tree structure associated with the first three-dimensional CAD image, the first hierarchical tree structure being displayed adjacent to the first three-dimensional model;
displaying, in the upper right pane of the graphical user interface, a second hierarchical tree structure associated with the second three-dimensional CAD image, the second hierarchical tree structure being displayed adjacent to the second three-dimensional model;
Tuffreau, however, teaches displaying, in the upper left pane of the graphical user interface, a first hierarchical tree structure associated with the first three-dimensional CAD image, the first hierarchical tree structure being displayed adjacent to the first three-dimensional model (Fig. 13, [0078] the GUI may display data, i.e. displaying, in the upper left pane of the graphical user interface, a feature tree representing a brake assembly and the parts, such as a caliper and disk, i.e. a first hierarchical tree structure, which is shown with the 3D representation, i.e. associated with the first three-dimensional CAD image…displayed adjacent to the…model);
displaying, in the upper right pane of the graphical user interface, a second hierarchical tree structure associated with the second three-dimensional CAD image, the second hierarchical tree structure being displayed adjacent to the second three-dimensional model (Fig. 13, [0063], [0064:10], [0078] the user may select, from a memory storing modeled objects, i.e. a first and second three-dimensional CAD image, a 3D modeled object, i.e. a second three-dimensional CAD image, to be displayed in the GUI, i.e. displaying, in the upper right pane of the graphical user interface, which will further display a feature tree representing the data of the modeled object, i.e. a second hierarchical tree structure, which is shown with the ;
Where Byers teaches the display of tree lists associated with both a current and comparison model, which are shown side-by-side at the same time (see [0055-6]).
Byers, Jacobs, Singh, Hirschtick, and Tuffreau are analogous art because they are from a similar field of endeavor in identifying differences between models in the 3D CAD environments. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use and display of tree structures teachings of Byers, as modified by Jacobs, Singh, and Hirschtick, with the display of the feature tree in the same pane as the associated model as taught by Tuffreau. The motivation to do so would have been to achieve a predictable result of displaying information that allows the user to interact with the displayed product (Tuffreau [0078]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers, in view of Jacobs, and further in view of Singh. 

Regarding claim 19, Byers teaches
An analysis device comprising ([0023:1-4] a system including processors and memory, i.e. analysis device):
a non-transitory storage medium configured to store a three-dimensional CAD software, three-dimensional CAD data… ([0023:10-18], [0024:1-16], [0025:1-9] ;
a graphical user interface ([0025:7-9] the CAD system provides for a graphical user interface); and
a processor configured to ([0023:1-8] the system includes one or more processors):

receive, from the graphical user interface, three-dimensional CAD data, selected by a user, ([0039:1-2], [0041:1-2], [0049] the user uses a user interface to indicate, i.e. from the graphical user interface…selected by a user, which facets of two models received by the CAD compare tool, i.e. receive…two pieces of three-dimensional CAD data, are to be compared), wherein the three-dimensional CAD data includes a three-dimensional model and a hierarchical tree structure, the hierarchical tree structure including textual information that includes a character string (Fig. 5, [0039:1-2], [0042:1-12], [0043] the compare tool receives a model to be compared with another model, i.e. three-dimensional model, where the facets to be compared are further indicated by the user, i.e. the three-dimensional CAD data, as well as data and information including views, geometries, annotations, and definitions, which have relationships such as top and sub nodes like a tree list, i.e. hierarchical tree structure, and the tree list includes names that are a string of characters, such as “section” and “PMiCylindical…”, i.e. hierarchical tree structure including textual information that includes a character string);
display, in the graphical user interface, three-dimensional CAD images based on the three-dimensional CAD data, the three-dimensional CAD images displaying the three-dimensional model and the hierarchical tree structure of the three-dimensional CAD data (Fig. 5, [0041:8-10] the user interface may display the models, i.e. display…three-dimensional CAD images…model, in a side-by-side view, as well as a tree list of the discrepancies between the nodes of the model or drawing views, i.e. hierarchical tree structure);
While Byers provides comparing models against information in a database, Byers does not specifically teach that the information stored in the database includes standards information, and thus does not teach
and a database, the database configured to store standard data that includes a plurality of character strings corresponding to a plurality of textual requirements;
Jacobs, however, teaches  and a database, the database configured to store standard data that includes a plurality of character strings corresponding to a plurality of textual requirements (Table 1, (5:4-15), (10:8-15) the resource provider server module provides external services, such as information from suppliers that are housed in databases, i.e. a database configured to store…data, where such a resource could include specific information regarding parts, such as a bolt that will fit a specific hole, i.e. standard data, with terms considered including diameter, length, and material, i.e. plurality of character strings corresponding to a plurality of textual requirements);
Byers and Jacobs are analogous art because they are from a similar field of endeavor in comparing information in CAD models. Thus, it would have been obvious to 
While Byers in view of Jacobs provides the use of a tree list with text and the natural language analysis of text within a model, Byers in view of Jacobs does not specifically teach the natural analysis of text in a tree list, and thus does not teach
conduct natural language analysis on the textual information of the hierarchical tree structure, the natural language analysis including extracting a textual requirement from the plurality of textual requirements of the standard data that corresponds to the character string of the hierarchical tree structure;
display, in the graphical user interface, the extracted textual requirement.
Singh, however, teaches conduct natural language analysis on the textual information of the hierarchical tree structure, the natural language analysis including extracting a textual requirement from the plurality of textual requirements of the standard data that corresponds to the character string of the hierarchical tree structure (Fig. 3, [0032], [0039-40], [0043-9], [0061] where a semantic graph includes elements and their hierarchical relationships, i.e. hierarchical tree structure, the semantic processor may iteratively query of each manufacturing feature, such as a ‘hole’, in the semantic graph, i.e. conduct natural language analysis on the textual information, where the query is against a repository of manufacturing ;
display, in the graphical user interface, the extracted textual requirement (Fig. 1B, [0041] the semantic processor may present in the application on a client device, i.e. display, in the graphical user interface, the identified instances of manufacturing features and rules that may be checked to determine compliance, i.e. extracted textual requirement).
Byers, Jacobs, and Singh are analogous art because they are from a similar field of endeavor in comparing information in CAD models. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of a tree list with text and the natural language analysis of text within a model teachings of Byers, as modified by Jacobs, with the natural language analysis of the text specifically within a semantic graph as taught by Singh. The motivation to do so would have been to achieve a predictable result of enabling the use of semantic analysis to identify instances where a manufacturing feature does not comply with a manufacturing rule (Jacobs [0041]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659                                                                                                                                                                                             

/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
04/06/2021